DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:  each claim has an extra skipped line between the preamble and the first claim limitation.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,795,610. Although the claims at issue are both of the inventions are directed towards prefetching an amount of data based on the size of the planes that make up the memory system.
Claim 1 of US 10,795,610 B2
Claim 1 of Instant Application
A method comprising:
A method comprising:
receiving a read request from a host system
receiving a read request from a host system
detecting that the read request is associated with a pattern of read requests
 
identifying a requested transfer size associated with the read request
 
determining, by a processing device, a size of data to retrieve that corresponds to a multi-plane operation on a memory system in response to detecting that the read request is associated with the pattern of read requests
determining, by a processing device, a size of data to retrieve that corresponds to a multi- plane operation on a memory system, 
the size of the data being based on the requested transfer size and a die-level 


the data at the determined size
providing an indication for the memory system to retrieve the data at the determined size

Claim 1 of 10,795,610 has additional limitations where are recited in claim 2 of the instant application.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,795,610.
Claim 1 of US 10,795,610 B2
Claim 2 of Instant Application
A method comprising:
The method of claim 1, further comprising:
receiving a read request from a host system
 
detecting that the read request is associated with a pattern of read requests
 
identifying a requested transfer size associated with the read request
identifying a requested transfer size of the read request, wherein the size of data to 

 
the size of the data being based on the requested transfer size and a die-level transfer size utilizing a total number of planes comprised on a die of the memory system
 
providing an indication for the memory system to retrieve
the data at the determined size
 

Claim 2 of the instant application is dependent on Claim 1, therefore recites all limitations of Claim 1, which are missing in this comparison table.
Independent claims 8 and 15 and dependent claims 9 and 16 have substantially the same scope and limitations as claims 1 and 2 as they are respectively the corresponding System 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,795,610.
Claim 2 of US 10,795,610 B2
Claim 3 of Instant Application
The method of claim 1, wherein:
The method of claim 2, wherein:
the requested transfer size corresponds to an amount of data specified by the read request from the host system
the requested transfer size corresponds to an amount of data specified by the read request from the host system
and the die-level transfer size corresponds to another amount of data associated with an architecture of the die
and the die-level transfer size corresponds to another amount of data associated with an architecture of the die


Dependent claims 10 and 17 have substantially the same scope and limitations as claim 3 as they are respectively the corresponding System and Non-transitory computer-readable medium claims. Therefore, claims 10 and 17 are also rejected on the ground of nonstatutory double patenting.


Claim 3 of US 10,795,610 B2
Claim 4 of Instant Application
The method of claim 2, 
The method of claim 3,
wherein the die-level transfer
size is further based on a number of bytes that a page of each of the planes is capable of storing
wherein the die-level transfer size is further based on a number of bytes that a page of each of the planes is capable of storing

 
Dependent claims 11 and 18 have substantially the same scope and limitations as claim 4 as they are respectively the corresponding System and Non-transitory computer-readable medium claims. Therefore, claims 11 and 18 are also rejected on the ground of nonstatutory double patenting.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,795,610.
 Claim 4 of US 10,795,610 B2
Claim 5 of Instant Application
The method of claim 1, wherein the data comprises: 
The method of claim 1, wherein the data comprises: 

a requested data based on the read request
and additional data for subsequent read requests based on the
pattern of read requests
and additional data for subsequent read requests based on determining that the read request is associated with a pattern of read requests

 
Dependent claims 12 and 17 have substantially the same scope and limitations as claim 5 as they are respectively the corresponding System and Non-transitory computer-readable medium claims. Therefore, claims 12 and 17 are also rejected on the ground of nonstatutory double patenting.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,795,610.
Claim 5 of US 10,795,610 B2
Claim 6 of Instant Application
The method of claim 1, wherein detecting that the read request is associated with the pattern of read requests comprises:
The method of claim 5, wherein determining that the read request is associated with the pattern of read requests comprises; 

detecting that the read request is associated with a plurality of read requests for sequential logical block addresses (LBAs)


Dependent claim 13 has substantially the same scope and limitations as claim 6 as it is the corresponding System claim. Therefore, claim 13 is also rejected on the ground of nonstatutory double patenting.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,795,610.
Claim 6 of US 10,795,610 B2
Claim 7 of Instant Application
The method of claim 1
The method of claim 2 
wherein the size of the data is based on a larger size between the requested transfer size and the die-level transfer size
wherein the size of the data is based on a larger size between the requested transfer size and the die-level transfer size

 
Dependent claims 14 and 19 have substantially the same scope and limitations as claim 7 as they are respectively the corresponding System and Non-transitory computer-readable 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,795,610.
Claim 20 of US 10,795,610 B2
Claim 20 of Instant Application
The non-transitory computer-readable medium of claim 13, wherein the multi-plane operation comprises:
The non-transitory computer-readable medium of claim 15, wherein the multi-plane operation comprises: 
performing at least one transfer of data operation on each plane of the total number of planes comprised on the die
performing at least one transfer of data operation on each plane of the total number of planes comprised on the die



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132